DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment, filed 05/19/2022, has been accepted and entered. No claims have been amended, added, or canceled. Claims 6-7 and 15-16 were previously allowed. Claims 1-20 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 5-7, filed 05/19/2022, with respect to the rejection(s) of claim(s) 1-5, 8-14 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0063484 (Smits) in view of US Patent No. 5,712,732 (Street), have been fully considered and are found persuasive, therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 13, the prior art of record fails to disclose or reasonably suggest, a structure for facilitating virtual experiences, the structure comprising:
a structural support having a first side facing toward an interior of the structure, a second side opposite the first side, and an intra-support hollow disposed between the first and second sides;
an IR reflective surface adjacent to at least a portion of the second side of the structural support; and
an IR emitter within the hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, a structure for facilitating virtual experiences, the structure comprising:
an external wall separating an interior of the structure from an outside environment, the external wall having a first side facing toward the interior of the structure, a second side opposite the first side, and an intra-support hollow disposed between the first and second sides; 
an IR transmissive fabric covering at least a portion of the first side of the structural support, the IR transmissive fabric including a non-repetitive device-localization pattern detectable by mixed reality devices present in the interior of the structure; 
a diffusing IR reflective surface adjacent to at least a portion of the second side of the structural support; and 
a plurality of IR emitters within the hollow between the first and second sides, each of the plurality of IR emitters configured to emit IR light toward the diffusing IR reflective surface, such that the IR light is diffused and reflected toward the IR transmissive surface, and the IR light is transmitted by the IR transmissive surface into the interior of the structure.
The closest art of record teaches the following:
Street discloses apparatus and method for the alignment of images in two perspective views (Abstract). Street teaches of a head location system (col. 16; lines 4-5), comprising;
a structural support having a first side (col. 16; lines 4-34; Fig. 11; CCD camera; 101) 
an IR transmissive surface adjacent to at least a portion of the first side of the structural support (Street; lens 102);
an IR reflective surface (105; retro-reflective marker) adjacent to at least a portion of the second side of the structural support 106;
IR emitters (104A to 104F) within a hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure (col. 16; lines 4-34).
However, Street discloses that Fig. 11; 106 is a cross section of a cone of light emitted by LEDS (col. 16; lines 11-17) and not a structural support. Additionally, Fig. 11; 105 discloses a retro-reflective marker and not specifically a structural support having a first side facing toward an interior of a structure and a second side opposite the first side, and an intra-support hollow disposed between the first and second sides
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884